      Case 1:17-cr-00283-LAP Document 393 Filed 10/05/20 Page 1 of 6




---------------------------------- x
UNITED STATES OF AMERICA,          :
                                   :
          – against –              :             17-CR-283(LAP)
                                   :
ISIAH PEREZ,
                                   :
                                   :
                    Defendant.     :
-----------------------------------x


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

     Before the Court is Defendant Isiah Perez’s motion for

compassionate release pursuant to 18 U.S.C. section

3582(c)(1)(A).   (Dkt. no. 377.)        For the reasons set out below,

the motion is denied.


Background

     Mr. Perez was a member of a violent drug trafficking

organization that operated on Davidson Avenue in the Bronx.             The

organization sold heroin, crack cocaine, powder cocaine, and

marijuana.   Members of the organization used violence and

threats of violence to maintain their exclusive territory.             In

addition to selling drugs, Mr. Perez possessed a firearm.              (PSR

at paragraphs 17-18.)

     In April of 2018, Mr. Perez pleaded guilty to conspiracy to

distribute 100 grams and more of heroin in violation of 21

U.S.C. sections 846 and 841(b)(1)(B).        In August of 2018, the

Court sentenced Mr. Perez to 63 months incarceration, above the

                                    1
      Case 1:17-cr-00283-LAP Document 393 Filed 10/05/20 Page 2 of 6
mandatory minimum for the offense of conviction because of the

seriousness of the offense and his history of recidivism.              (See

Sentencing Tr. at 16.)

     Mr. Perez reports that he has had no disciplinary incidents

during his approximately 38 months of incarceration and has

taken a variety of courses.     (Dkt. no. 377 at 2.)      He also

reports that his release date is November 6, 2021, but that he

is due to be released to a halfway house and home confinement on

November 10, 2020.    (Id.)

     Mr. Perez first filed this motion for compassionate release

with the Court on July 15, 2020.        (Dkt. no. 377.)   The Court

ordered the Government to respond, which it did on August 6.

(Dkt. no. 382.)   When Mr. Perez did not file a reply as ordered

to by September 25, (dkt. no. 389), the Court cautioned him that

if he did not file a reply, the motion would be considered sub

judice, (dkt. no. 378.)     Mr. Perez did not file a reply.


Applicable Law

     Under 18 U.S.C. § 3582(c)(1)(A), as amended by the First

Step Act (Pub. L. 115-391), the Court “may not modify a term of

imprisonment once it has been imposed except” as provided by

statute. As relevant here:

     the court, upon motion of the Director of the Bureau
     of Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative
     rights to appeal a failure of the Bureau of Prisons to
     bring a motion on the defendant’s behalf or the lapse
     of 30 days from the receipt of such a request by the
     warden of the defendant’s facility, whichever is

                                    2
      Case 1:17-cr-00283-LAP Document 393 Filed 10/05/20 Page 3 of 6
     earlier, may reduce the term of imprisonment (and may
     impose a term of probation or supervised release with
     or without conditions that does not exceed the
     unserved portion of the original term of
     imprisonment), after considering the factors set forth
     in section 3553(a) to the extent that they are
     applicable, if it finds that—


     (i)     extraordinary and compelling reasons warrant such a
             reduction . . .


      and that such a reduction is consistent with
      applicable policy statements issued by the
      Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A). The policy statement, which appears at

Section 1B1.13 of the Guidelines, provides that a reduction of

sentence is permitted if: “extraordinary and compelling reasons

warrant the reduction,” U.S.S.G. § 1B1.13(1)(A); “the defendant

is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g),” id. § 1B1.13(2);

and “the reduction is consistent with this policy statement,”

id. § 1B1.13(3). The Application Notes of § 1B1.13, in turn,

describe multiple ways that a defendant can show “extraordinary

and compelling reasons,” but only one is relevant here:

     (A) Medical Condition of the Defendant—

          (i) The defendant is suffering from a terminal illness
     (i.e., a serious and advanced illness with an end of life
     trajectory). A specific prognosis of life expectancy (i.e.,
     a probability of death within a specific time period) is not
     required. Examples include metastatic solid-tumor cancer,
     amyotrophic lateral sclerosis (ALS), end-stage organ
     disease, and advanced dementia.


           (ii) The defendant is—


                                    3
      Case 1:17-cr-00283-LAP Document 393 Filed 10/05/20 Page 4 of 6
               (I) suffering from a serious physical or medical
          condition,
               (II) suffering from a serious functional or
          cognitive impairment, or
               (III) experiencing deteriorating physical or
          mental health because of the aging process, that
          substantially diminishes the ability of the defendant
          to provide self-care within the environment of a
          correctional facility and from which he or she is not
          expected to recover.


U.S.S.G. § 1B1.13, Application Note 1.

     As the proponent of the motion, Mr. Perez bears the burden

of proving that “extraordinary and compelling reasons” exist

under the above criteria to justify early release. See United

States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“A party

with an affirmative goal and presumptive access to proof on a

given issue normally has the burden of proof as to that issue.”).


Discussion

     In light of the result, the Court does not reach the

question of whether Mr. Perez is required to exhaust his

administrative remedies.

     Mr. Perez has not demonstrated “extraordinary and compelling

circumstances warranting release.”       Specifically, he has not

demonstrated any terminal illness or any serious physical or

medical condition that substantially diminishes his ability to

provide self-care in the facility.       Mr. Perez argues that he

suffers from a recurring staph infection which, he asserts,

makes him “especially susceptible” to contracting COVID-19 and

little chance of surviving if he did.       He provides no support

                                    4
      Case 1:17-cr-00283-LAP Document 393 Filed 10/05/20 Page 5 of 6
for this assertion, and, as the Government points out, (dkt. no.

382 at 7), Mr. Perez does not suffer from any condition listed

by the CDC as “high risk.”     Indeed, as a 30-year-old, he appears

to be in a low risk category for the virus.

    In any event, Mr. Perez has made no showing that, if

released, he would be at lower risk for contracting the virus,

particularly in light of the numerous steps the BOP has taken to

minimize the spread of COVID-19.        As the Government points out,

(id.), the Bronx, where Mr. Perez proposes to reside, has been

particularly hard-hit by the virus.

    Finally, Mr. Perez’s history of recidivism, which resulted

in his above-the-mandatory-minimum sentence, and his prior

possession of a firearm in connection with drug trafficking

indicates that, if released, he would likely pose a danger to

his community.   While the Court congratulates Mr. Perez for his

excellent disciplinary record while incarcerated, it cannot

ignore his prior, repeated, highly dangerous conduct.




                                    5
         Case 1:17-cr-00283-LAP Document 393 Filed 10/05/20 Page 6 of 6


Conclusion

     For the reasons set out above, Defendant Isiah Perez’s

motion for compassionate release, (dkt. no. 377), is denied.

     The Clerk of the Court shall mail a copy of this order to

Defendant.


SO ORDERED.

Dated:       New York, NY
             October 5, 2020




                                     ___________________________________
                                     Loretta A. Preska
                                     Senior United States District Judge




                                       6
